UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7918



JAMES F. SCHNEIDER,

                                             Petitioner - Appellant,

          versus


CALVIN ANTHONY; STATE OF SOUTH CAROLINA; HENRY
MCMASTER, Attorney General of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(CA-03-3197)


Submitted:   March 24, 2005                 Decided:   March 30, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James P. Schneider, Appellant Pro Se. Derrick K. McFarland, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              James F. Schneider, a state prisoner, seeks to appeal the

district      court’s   order   accepting      the    recommendation     of   the

magistrate judge and denying his 28 U.S.C. § 2254 (2000) petition

as untimely. This order is not appealable unless a circuit justice

or   judge    issues    a   certificate   of   appealability.       28    U.S.C.

§ 2253(c)(1); see Reid v. Angelone, 369 F.3d 363, 368-69, 374 n.7

(4th Cir. 2004).        A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable and that any dispositive procedural findings by the

district court are also debatable or wrong.                  See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

              We have independently reviewed the record and conclude

that Schneider has not shown the district court’s finding of

untimeliness to be debatable or wrong.*                Accordingly, we deny a

certificate of appealability and dismiss the appeal.               We dispense

with oral argument, because the facts and legal contentions are




      *
      Schneider does not           challenge     the     court’s   finding    of
untimeliness on appeal.

                                    - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -